Case: 11-20152     Document: 00511765120         Page: 1     Date Filed: 02/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                     No. 11-20152
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

NIKITA VAN GOFFNEY,

                                                  Plaintiff-Appellant

v.

J. SAUCEDA; C. DAVIDSON; T. TAYLOR; J. EVERITT; G. HARDAY;
SERGEANT M. HOLT; J. FERRARO; T. PITZER; G. HARDAGE; COUNTY OF
MONTGOMERY; MICHAEL MCDOUGAL; JIM PREWITT; CITY OF CONROE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:02-CV-2638


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Nikita Van Goffney, Texas prisoner # 1582354, moves for appointment of
counsel and production of transcripts at government expense on appeal from the
district court’s denial of his motion for a temporary injunction and a temporary
restraining order (TRO).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20152   Document: 00511765120     Page: 2   Date Filed: 02/23/2012

                                 No. 11-20152

      This court must examine the basis of its jurisdiction sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). First, to the
extent Goffney seeks to appeal the denial of a TRO, we lack jurisdiction to
entertain the appeal. See In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990). Second,
Goffney seeks only to enjoin the state appellate process regarding a conviction
that occurred after the events giving rise to his underlying 42 U.S.C. § 1983
action. That state court appellate process is complete, and there is nothing to
be enjoined. We cannot grant Goffney a remedy, and his appeal is moot. See In
re Blast Energy Servs., Inc., 593 F.3d 418, 423 (5th Cir. 2010).
      APPEAL DISMISSED; MOTIONS DENIED.




                                       2